FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-3400
                 _____________________________

MARCUS ROBERT BOWMAN,
Father,

    Appellant/Cross-Appellee,

    v.

LINDSEY MACLAREN HUTTO,
Mother,

    Appellee/Cross-Appellant.
                _____________________________


On appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

                         March 28, 2019


PER CURIAM.

     Marcus Robert Bowman (Father) appeals and Lindsey
MacLaren Hutto (Mother) cross-appeals from a final judgment of
paternity and other related relief. The Father raises a number of
issues, all of which we reject without discussion. The Mother’s sole
argument on cross-appeal is that the trial court erred by ordering
that the surname of the parties’ two-year-old child be changed from
Hutto to Bowman-Hutto. We agree.
     The Mother named the child at birth. * At the final hearing,
the parties stipulated to paternity and to adding the Father to the
child’s birth certificate. The Father requested the name change
and testified that it would be in the child’s best interest because
his name should reflect an identity with both parents. The Mother
opposed the name change, opining that a hyphenated name would
harm the child because it would be associated with the stigma of
being born to an unmarried mother. In ordering the name change,
the trial court made no findings regarding the child’s best interest.

     A trial court’s ruling to change a child’s surname is reviewed
for an abuse of discretion. Neville v. McKibben, 227 So. 3d 1270,
1273 (Fla. 1st DCA 2017). However, a name change is proper only
where the record affirmatively shows that it is required for the
welfare of the child. Id. The proponent of the name change carries
the burden of proof, and conclusory assertions are insufficient. Id.
A finding of paternity cannot be the sole basis for a name change.
Id.

     In Hutcheson v. Taylor, the trial court ordered that the child’s
surname be changed from that of the mother to that of both
parents, separated by a hyphen, because under the law the parties
are equal parents. 43 So. 3d 921, 922 (Fla. 1st DCA 2010). We
reversed “[b]ecause the final order does not articulate how a name
change is in the child’s best interest and the record does not show
that the name change is required for the welfare of the child.” Id.
We explained that it was the father’s burden to prove that the
name change he requested was in the child’s best interest, but no
evidence was presented on the issue. Id. Instead, the father made
the speculative arguments that the mother would soon marry and
could take her husband’s surname, in which case the child’s name
would be different from that of either parent, and that not
incorporating the father’s surname into that of the child could send
a negative message to the child about the mother’s attitude about
the father-child relationship. Id. at 922-23; see also Neville, 227


    * Given that the Mother was not married at the time of the
birth and was to have custody of the child, she was authorized
pursuant to section 382.013(3)(c), Florida Statutes (2016), to select
the child’s given name and surname.
2
So. 3d at 1273 (reversing the final judgment that changed the
child’s surname to that of the father because the only evidence he
presented in support was his own, self-serving testimony that he
wished to carry on his family name and the trial court’s finding
that it would be more convenient for him and the child to have the
same last name did not justify the name change); Chamberlin v.
Miller, 47 So. 3d 381, 382 (Fla. 1st DCA 2010) (reversing the order
changing the child’s surname to that of the father because he failed
to meet his burden of demonstrating that the name change was in
the child’s best interest where he merely wished for the child to
carry on his family name, argued that it is customary for a child to
take his father’s name, and made the speculative assertion that
the child may experience ridicule if he does not share a surname
with his father).

     Here, as in Hutcheson, the trial court did not explain how the
name change is in the child’s best interest, and the record does not
affirmatively show that the name change is required for the
welfare of the child. The Father’s conclusory testimony that the
child’s name should reflect an identity with both parents is
insufficient to prove that the name change is in the child’s best
interest. Thus, the trial court abused its discretion in ordering the
name change. We reverse that aspect of the final judgment and
remand with directions for the trial court to enter an amended
judgment restoring the child’s surname to that of Hutto.

     Therefore, the final judgment is reversed as to the issue on
cross-appeal only and the case is remanded for proceedings
consistent with this opinion.

     AFFIRMED in part; REVERSED in part; and REMANDED with
instructions.

LEWIS, WINSOR, and M.K. THOMAS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

                                 3
Marcus Robert Bowman, pro se, Appellant/Cross-Appellee.

Travis R. Johnson of Meador & Johnson, P.A., Pensacola, for
Appellee/Cross-Appellant.




                              4